Citation Nr: 1016455	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
cervical spine disorder.

4.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
lumbar spine disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD), is addressed in the remand portion 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not 
manifest until many years after service and is not shown to 
be related to his active duty service.

2.  The Veteran's tinnitus began many years after service and 
is not shown by the medical evidence of record to be related 
to his military service.

3.  Service connection for a cervical spine disorder was last 
denied in an unappealed June 2001 rating decision.


4.  Evidence associated with the claims file since the 
unappealed June 2001 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a cervical spine 
disorder.

5.  Service connection for a lumbar spine disorder was denied 
in an unappealed June 2001 rating decision.

6.  Evidence associated with the claims file since the 
unappealed June 2001 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a lumbar spine 
disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 
(2009).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for lumbar spine spondylolysis is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

Prior to the initial adjudication in the instant case, the 
August 2006 letter advised the Veteran of the elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records, his identified VA and private 
treatment records, and his Social Security Administration 
records. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In the case of a claim to 
reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Although no VA examination was provided pursuant to 
any of the Veteran claims to reopen at issue herein, no such 
examination was required because, as indicated below, no new 
and material evidence has been presented.  See 38 C.F.R. § 
3.159(c)(4)(iii).  The Veteran was provided a VA examination 
to ascertain the presence of bilateral hearing loss and 
tinnitus and, if either present, the etiology or severity 
thereof.  The May 2008 VA examination took into account the 
Veteran's prior treatment records and fully described his 
hearing loss and tinnitus, which allowed for a fully-informed 
evaluation of the claimed disability.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board also considered the 
holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), which requires VA audiologist to describe the 
functional effects of a hearing loss disability in the 
examination report.  Though the May 2008 examination report 
did not include such discussion, the Veteran must demonstrate 
prejudice due to any examination deficiency.  Id.  To date, 
the Veteran has neither advanced an argument that the May 
2008 audiological examination was deficient in any respect, 
nor that he was prejudiced thereby.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. 
App. 473; see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. 
Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher 
v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) 
("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").

Historically, the Veteran served on active duty from February 
1968 to February 1970.  In December 1999, the Veteran 
submitted claims of entitlement to service connection for a 
cervical and a lumbar spine disorder, which were denied in 
June 2000.  After the passage of the VCAA, VA re-adjudicated, 
but again denied these service connection claims in June 
2001.  In June 2006, the Veteran submitted claims to reopen 
the issues of entitlement to service connection for a 
cervical and lumbar spine disorder, and submitted claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In October 2007, after these claims were 
denied, the Veteran perfected an appeal; the issues have been 
certified to the Board for appellate review.

I.  Service Connection Claims

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Moreover, service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

According to his service personnel records, the Veteran's 
military occupations were Combat Engineer and Heavy Truck 
Driver.  Included as part of his active duty service, the 
Veteran asserted that he was required to handle demolitions 
and explosives, which he claimed exposed him to "a lot of 
loud noises and concussions."  The Veteran also asserted 
that he participated in several exercises involving "tanks 
and armored forces," during which he was exposed to tank 
blasts at close range without the benefit of hearing 
protection.  The Veteran alleged that his current hearing 
loss and tinnitus began during his active duty service 
because of this noise exposure and has progressively worsened 
since then.  A review of the Veteran's service treatment 
records did not demonstrate complaints of or treatment for 
either bilateral hearing loss or tinnitus.  Significantly, in 
September 1969, pursuant to his service separation, the 
Veteran's report of medical history indicated that he did not 
then have nor did he ever have "ear trouble."  Further, he 
did not complain of or received treatment for bilateral 
hearing loss or tinnitus.  A clinical evaluation resulted in 
no abnormal findings.  Audiological testing revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

No diagnosis of bilateral hearing loss or tinnitus was 
rendered.  See 38 C.F.R. § 3.385.  In February 1970, the 
Veteran attested that, to the best of his knowledge, his 
medical condition had not changed since the September 1969 
separation examination.

In support of his claim, the Veteran submitted VA treatment 
reports dating in and after June 2003 that demonstrated 
ongoing diagnoses of and treatment for bilateral hearing loss 
and tinnitus.  These records did not include an etiological 
opinion relating either the Veteran's bilateral hearing loss 
or tinnitus to his active duty service.

In May 2008, the Veteran underwent an audiological 
examination to determine the presence of bilateral hearing 
loss and tinnitus and, if either present, the etiology and 
severity thereof.  The Veteran reported that his situation of 
greatest difficulty was an occasional inability to understand 
speech clearly.  The Veteran also reported that he had 
surgery in the 1970's on his left ear mastoid and to patch 
his eardrum.  The Veteran also reported that he was exposed 
to noise from artillery, tanks, small arms, dumptrucks, and 
demolitions while on active duty service.  After his service 
separation, the Veteran reported working as an electrician 
and that he did not hunt or use fire arms recreationally.  
The Veteran described his tinnitus as a low-pitched 
"humming" sound in both of his ears.  He could not recall 
when he first noticed the humming, but that it scored a 4 or 
5 on a 10-point scale of loudness.  Audiological testing 
revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
85
105+
LEFT
50
65
60
80
100

Speech recognition scores were obtained using the Maryland 
CNC word list; the Veteran scored 82 percent for his right 
ear and 84 percent for his left ear, which were deemed 
"good."  The diagnosis was moderately severe low frequency 
hearing loss sloping to a severe to profound high frequency 
sensorineural hearing loss, bilaterally.  The examiner noted 
that the Veteran reported the presence of tinnitus.  The 
examiner opined:

Review of the [V]eteran's active duty 
records shows normal hearing testing 
results on his separation physical.  
Since hearing loss due to noise occurs 
at the time of the exposure and not 
subsequently, it is clear that the noise 
of active duty could not have caused the 
[Veteran's] current hearing loss.  
Similarly, it is also less likely as not 
that the tinnitus is related to active 
duty noise exposure; there is no 
evidence in the [claims]-file pertaining 
to tinnitus during active duty.

At the February 2010 Board hearing, the Veteran testified 
about the rigors of his active duty service and the various 
noises that he was exposed to therein.  The Veteran 
reiterated his contention that his current bilateral hearing 
loss and tinnitus were due to the inservice noise exposure.  
Notably, the Veteran testified that he had ear surgery in the 
mid-1970's and that he noticed the onset of his current 
tinnitus shortly before the surgery.

Service treatment records do not demonstrate complaints of or 
treatment for bilateral hearing loss or tinnitus.  Post-
service records failed to document complaints of, treatment 
for, or diagnoses of bilateral hearing loss or tinnitus for 
decades after the Veteran separated from active duty service.  
The first evidence of record wherein the Veteran received 
treatment for bilateral hearing loss or tinnitus was dated in 
June 2003.  This period without complaints, treatment, or 
diagnoses is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

During the pendency of this appeal, the Veteran claimed that 
various inservice sources of noise caused his current 
bilateral hearing loss and tinnitus, including blasts from 
explosives and tanks, small arms fires, and dumptrucks.  
Given the Veteran's military occupations, his statements are 
consistent with the objective evidence of record and 
therefore are competent and credible evidence that he was 
exposed to noise during his active service.  Nevertheless, a 
review of the Veteran's service treatment records does not 
reveal complaints, treatment, or findings of bilateral 
hearing loss or tinnitus.  Moreover, the Veteran's separation 
examination did not document complaints of bilateral hearing 
loss, tinnitus, or symptoms related thereto.  The first post-
service evidence of record wherein the Veteran was treated 
for either bilateral hearing loss or tinnitus was dated in 
June 2003, more than 33 years after his service separation.  
In May 2008, a VA examiner opined that noise-induced hearing 
loss occurred at the time of exposure to the noise and, given 
that the Veteran's separation examination was negative for 
bilateral hearing loss, the examiner found that the Veteran's 
current bilateral hearing loss was not related to the 
asserted inservice noise.  The Veteran stated that tinnitus 
began shortly before his left ear surgery in the mid-1970's.  
Further, given that the Veteran did not complain of or 
receive treatment for tinnitus during his active duty 
service, the examiner opined that Veteran's current tinnitus 
was "less likely as not" related to his active duty 
service.  See Hickson, 12 Vet. App. at 253; see also Pond, 12 
Vet App. at 346.  Accordingly, the Board finds that the lay 
statements concerning continuity of symptomatology are 
outweighed by the objective evidence of record, including the 
Veteran's service separation examination and the VA 
examiner's competent etiological opinion.  Thus, service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

To the extent that the Veteran asserts that his current 
bilateral hearing loss and tinnitus are related to his active 
duty service, the Board finds that as layman, his statements 
are not competent evidence on the etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide a 
competent etiological opinion.  Id. at 494.  Consequently, 
lay assertions of medical etiology cannot constitute evidence 
upon which to grant a claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995). 


In this, and in other cases, only competent evidence may be 
considered to support Board findings.  Accordingly, the Board 
is not free to substitute its own judgment for that of an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The only medical opinion of record concerning the etiology of 
the Veteran's current bilateral hearing loss and tinnitus is 
negative to his claim.  

Thus, in the absence of competent evidence that these 
disorders are related to the Veteran's active duty service or 
that they manifested to a compensable degree within 1 year of 
service discharge, the preponderance of the evidence is 
against the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  As such, the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  New and Material Claims

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative, nor redundant, of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim.  See 
38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If the claim is reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The RO determined that new and material evidence was not 
presented to reopen the Veteran's claim of entitlement to 
service connection for either a cervical or lumbar spine 
disorder.  Such determinations, however, are not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claims.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

In June 2001, the Veteran's claims of entitlement to service 
connection for a cervical and lumbar spine disorder were 
denied because there was no evidence of complaints or 
treatment for a cervical or lumbar spine disorder during his 
active duty service; no evidence of a cervical or lumbar 
spine disorder upon the Veteran's service separation; and a 
May 1999 VA examination during which the Veteran stated that 
the onset of his lumbar spine disorder was at least 10 years 
after his service separation.  The Veteran further reported 
that he eventually developed a cervical spine disorder after 
the onset of his lumbar spine disorder.  The Veteran did not 
file a notice of disagreement to the June 2001 rating 
decision.  Accordingly, the RO's decision became final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2009).

In June 2006, the Veteran submitted claims to reopen the 
issues of entitlement to service connection for a cervical 
and lumbar spine disorder.  In a March 2007 rating decision, 
the RO denied to reopen the Veteran's claims because the 
evidence submitted did not relate to an un-established fact 
necessary to substantiate his claim.  The Veteran perfected 
an appeal of this decision in October 2007.  38 C.F.R. 
§ 20.302 (2009).  Consequently, the Board must review all of 
the evidence submitted since the June 2001 decision to 
determine whether the Veteran's service-connection claims 
should be reopened and re-adjudicated on a de novo basis.  
Evans, 9 Vet. App. at 282-83.

At the time of the June 2001 rating decision, the evidence of 
record consisted of the Veteran's service treatment record 
that did not demonstrate inservice complaints of or treatment 
for a cervical or lumbar spine disorder or symptoms thereof.  
Service treatment reports dated in February 1969 demonstrated 
that the Veteran fractured his right wrist.  Treatment 
reports consequent to this injury did not reveal treatment 
for or complaints of cervical or lumbar spine disorders or 
symptoms related thereto.   Further, according to the 
Veteran's September 1969 separation examination, there were 
no significant abnormalities associated with the Veteran's 
spine or musculoskeletal system.  Notably, on his separation 
report of medical history, the Veteran indicated that he did 
not then nor did he ever have "recurrent back pain."

In May 1999, pursuant to a claim of entitlement to a 
nonservice-connected pension, the Veteran underwent a VA 
examination.  During this examination, the Veteran 
specifically stated that he was not claiming any active duty 
disability.  The Veteran further reported that he "started 
having problems with his back in the early 1980's.  It 
initially was in the lower back, but now he even has problems 
with his neck."

The evidence of record at the time of the June 2001 rating 
decision also included VA outpatient treatment reports, dated 
from October to November 1999, demonstrating diagnoses of and 
treatment for cervical and lumbar spine disorders.  No 
etiological opinions were included therein.

Since the June 2001 rating decision, the RO obtained records 
associated with the Veteran's Social Security disability 
claim, which included a September 1993 private treatment 
report from a chiropractor.  The chiropractor did not render 
an etiological opinion.  The Veteran submitted VA treatment 
records, dating from June 1999 to April 2008, demonstrating 
diagnoses of and treatment for cervical and lumbar spine 
disorders, but these records do not relate the Veteran's 
current cervical or lumbar spine disorders to his active duty 
service or to any event therein.  

While the evidence submitted since the June 2001 rating 
decision is new, as it had not been submitted previously, the 
Board finds that it is not material because it does not 
relate to an un-established fact necessary to substantiate 
the Veteran's service connection claims.  38 C.F.R. § 
3.156(a).  Specifically, the evidence of record at the time 
of the last final denial already established that the Veteran 
had current diagnoses of cervical and lumbar spine disorders.  
The Veteran's claims were denied in the June 2001 because the 
evidence of record did not demonstrated inservice complaints 
of or treatment for either disorder; no complaints of or 
treatment for either disorder upon his service separation; 
the Veteran's own statement that the onset of his lumbar 
spine disorder was not until the early 1980's, which is at 
least 10 years after his service separation; and there was no 
competent medical evidence relating his cervical or lumbar 
spine disorder to his active duty service or an incident 
therein.  The evidence obtained on behalf of or submitted by 
the Veteran since June 2001 rating decision does not 
demonstrate that the Veteran incurred a cervical or lumbar 
spine disorder during his active duty service or that his 
current cervical and/or lumbar spine disorders were due to 
his active duty service.  Consequently, the Board finds that 
the Veteran has not submitted new and material evidence 
sufficient to reopen his claims of entitlement to service 
connection for a cervical or lumbar spine disorder.  Id.  As 
new and material evidence to reopen finally disallowed claims 
has not been submitted, the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

In making this determination, the Board reviewed the 
Veteran's testimony during the February 2010 Board hearing.  
The Veteran testified that in February 1969, he tripped over 
a foot locker and broke his right wrist.  As a result of his 
incident, the Veteran asserted that his back and neck began 
hurting, but that he did not seek treatment because he 
assumed the symptoms would resolve.  He testified that he 
treated the symptoms of his back and neck injury with over-
the-counter medications, but that his symptoms progressively 
worsened over time.

As noted above, in the context of evaluating whether new and 
material evidence has been submitted to reopen a previously 
denial and final decision, the Board must presume that newly 
submitted evidence is credible.  Justus, 3 Vet. App. 513.  
This, however, is not to say that the presumed credibility 
rule is boundless or blind; if the newly submitted evidence 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion, the rule does not apply.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  The standard 
set forth in Justus does not require the Board to presume 
patently incredible evidence to be credible.  The Veteran's 
assertion, made for the first time during the February 2010 
Board hearing, is not entitled to the presumption of 
credibility.  The Veteran's assertion that his current 
cervical and lumbar spine disorders are the result of an 
inservice injury stands in stark contrast to the treatment 
reports associated with that inservice injury, and directly 
contradicts his September 1969 separation report of medical 
history and his May 1999 statements to the VA examiner.  
Moreover, the Veteran's statements may be competent that his 
back hurt at the time of his right wrist injury; however, 
these statements are not competent evidence that his current 
cervical and lumbar spine disorders are the result of an 
inservice injury.  See Lathan, 7 Vet. App. at 365 (finding 
that lay assertions of medical etiology cannot constitute 
evidence upon which to grant a claim for service connection).  

Consequently, the Board finds that the Veteran's testimony is 
not credible or competent to provide the required nexus 
between his military service and his current disorders and, 
thus, does not constitute new and material evidence because 
it does not raise a reasonable possibility of substantiating 
the claims of entitlement to service connection for a 
cervical and lumbar spine disorders.  Id.; 38 C.F.R. § 3.156.


ORDER

Service connection for bilateral hearing loss in denied.

Service connection for tinnitus is denied.

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a cervical spine disorder is denied.

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a lumbar spine disorder is denied.


REMAND

In December 1999, the Veteran submitted a claim of 
entitlement to service connection for PTSD, which was denied 
in June 2000.  At that time, the evidence of record included 
diagnoses of Major Depressive Disorder and dysthymia.  
Shortly after the VCAA was enacted, the RO re-adjudicated, 
but again denied, the Veteran's service connection claim in 
June 2001.  In June 2006, the Veteran submitted a claim 
reopen the issue of entitlement to service connection for 
PTSD.  Evidence submitted in support of the Veteran's June 
2006 claim included diagnoses of PTSD and other psychiatric 
disorders.

As noted above, in addition to PTSD, this Veteran has been 
provided various diagnoses of psychiatric disorders, 
including Major Depressive Disorder and dysthymia.  The scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by a veteran's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board recognizes that new and material evidence 
would generally be required prior to adjudication of the 
previously denied claim of service connection for PTSD.  See 
38 C.F.R. § 3.156.  However, at the time of the last final 
denial of the Veteran's claim in June 2001, the Clemons case 
had not yet been decided.  Further, in the rating decision 
underlying the current appeal and the subsequent statement 
and supplement statements of the case, VA did not consider 
alternative current psychiatric diagnoses within the scope of 
the Veteran's current claim.  Cf. Velez v. Shinseki, 23 Vet. 
App. 199, 205 (2009) (interpreting the holding in Clemons in 
the context of a new and material evidence determination 
where the RO was found to have considered "any diagnosed 
psychiatric condition that could be related to service") 
(emphasis in original).  

In light of the prevailing case law, the evidence currently 
of record, and VA's desire to give the Veteran every possible 
consideration with respect to his claim for benefits, the 
Board has reframed the issue as one of service connection for 
an acquired psychiatric disorder, to include PTSD.  As such, 
the Board finds that that a de novo review by the RO is 
warranted.  In all, the Board finds it equitable and just to 
characterize the issue on appeal as reflected on the cover 
page above.

Accordingly, the case is remanded for the following action:

1.  All notification and development 
action required by the VCAA with regard 
to the issue of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD, must be completed.  In 
particular, the notification requirements 
and development procedures set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and 
satisfied.

2.  The RO must re-adjudicate the 
Veteran's claim on appeal captioned as 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999)



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


